Citation Nr: 0531303	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-15 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to October 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in New York, New 
York that, in pertinent part, denied an increase in a 10 
percent rating for a service-connected left knee disability.  
A Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.

In its July 2001 rating decision, the RO also denied 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
veteran was notified of this decision in July 2001.  A notice 
of disagreement was received from the veteran regarding this 
issue in July 2001.  The RO issued a statement of the case in 
May 2003.  A timely substantive appeal was not received from 
the veteran regarding this issue.  Hence, this issue is not 
in appellate status and will not be reviewed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
manifested by pain, some limitation of motion (on last 
examination, motion was from 0 to 80 degrees, and from 0 to 
60 degrees with consideration of pain on use), with no more 
than slight instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in April 2003 and December 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating for a left knee disability, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 2003 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in March 2004, July 2004, and March 
2005.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; reports of VA 
examinations; VA outpatient and hospitalization records dated 
from 1998 to 2004; and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO established service connection for chondromalacia 
patella and anterior cruciate ligament deficiency of the left 
knee, rated 10 percent disabling, in a November 1988 rating 
decision.  This rating has remained in effect to the present.

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  He 
has stated that his left knee is weak, gives way, and locks 
up.  He complains of increased instability, severe pain, and 
limitation of motion.  In September 2003, he said he had 
arthritis in his left knee.  In December 2003, he stated that 
he could not walk very far before stopping to sit, and he had 
to use both a cane and a knee brace.  Lay statements received 
in May 2004 collectively reflect that the veteran has left 
knee pain, that his knee pops out of its socket, and that it 
gives way.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's left knee disability as 10 
percent disabling under Diagnostic Codes 5014 and 5257.

Under Diagnostic Code 5014, osteomalacia is rated on 
limitation of motion of the affected parts.  38 C.F.R. § 
4.71(a), Diagnostic Code 5014 (2005).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

At a March 1999 VA examination, the veteran complained of 
intermittent pain, stiffness, swelling, giving way, and 
locking.  He said flare-ups were precipitated by prolonged 
walking.  He reported that he had occasional left knee 
instability.  On examination, range of motion of the left 
knee was from 0 to 100 degrees with pain throughout the 
range.  Pain was the major limiting factor.  There was 
tenderness and guarding at the medial aspect of the left 
knee.  The veteran walked without an assistive device with a 
slightly antalgic gait.  There was mild left knee medial 
instability.  A March 1999 X-ray study of the left knee 
showed a bipartite patella, and was otherwise within normal 
limits.  The diagnosis was left patello-femoral syndrome with 
mild medial cruciate ligament laxity.

At a January 2004 VA examination, the veteran complained of 
intermittent pain, stiffness, swelling, giving way, and 
locking.  He said he used non-steroidal anti-inflammatory 
medication with some relief.  He related that flare-ups were 
precipitated in the mornings, and by prolonged walking and 
stair-climbing.  He stated that he could walk with and 
without a cane for up to two blocks.  He used a straight cane 
at times, but was not using one currently.  He reported 
occasional bilateral knee instability, left greater than 
right.  On examination, range of motion of the left knee was 
from 0 to 80 degrees.  Flexion of the left knee more than 60 
degrees was markedly painful.  The left knee was painful with 
repetitive movements, and the knee was also limited by pain, 
weakness, and lack of endurance.  There was objective 
evidence of painful motion above 60 degrees.  Muscle power of 
the left quadrant was 3+/5.  There was marked left knee 
tenderness both medially and anteriorly.  There was movement 
guarding with left knee range of motion.  The veteran 
ambulated without an assistive device, and had a very slow 
antalgic gait with a limp of the left lower extremity.  The 
examiner indicated that she could not test the stability of 
the left knee due to severe pain.  A May 2000 magnetic 
resonance imaging (MRI) scan of the left knee showed a bone 
bruise in the medial femoral condyle, a bipartite patella, 
and joint effusion.  A January 2004 X-ray study of the left 
knee showed a bipartite patella.  The diagnosis was bilateral 
patello-femoral syndrome, more severe on the left.  In a 
March 2005 addendum, the examiner indicated that there was no 
limitation of extension of the left knee.

VA outpatient and hospital treatment records primarily relate 
to treatment for other conditions and do not reflect 
treatment for a left knee disability.

The left knee range of motion shown in medical records in 
recent years would be rated noncompensable if strictly rating 
under Diagnostic Codes 5260 and 5261.  There is no limitation 
of extension.  Flexion is possible to 80 degrees, and is 
further limited to 60 degrees by pain.  Even considering the 
effects of pain on use of the left knee, there is no basis 
for more than the current 10 percent rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical evidence shows no 
more than slight recurrent subluxation or lateral instability 
of the left knee, hence a higher rating is not warranted 
under Diagnostic Code 5257.  Moreover, as there is no medical 
evidence of arthritis of the left knee, separate ratings are 
not warranted for arthritis and instability.  See VAOPGCPREC 
23-97 and 9-98.

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for a left knee disability is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


